I concur in the opinion by Mr. Justice BROWN that the validation proceedings in question could not defeat the property right of user of the sewerage without charge that was reserved in the contract of sale and purchase to the city to the several owners of the original Conti system of sewerage. That free use was protected by a covenant running with the land. Patterson v. Atlantic Coast Line R. Co., 202 Ala. 583,81 So. 85. Of this right such original owners and grantors could not be divested except by due process of law — due notice and right to defend or maintain such right of property.
The intervener, Otto, appeared in this action in order that he might protect his property as lessee and his proceeding was efficacious to protect the same and such right of those similarly situated.
That is to say, as to the right of action of Otto in this suit and as affecting the adjacent property to sewer or his grantor and the original owners of the old system — as affecting their said adjacent properties, rights, and user, such contract rights are protected by the covenant running with the land, which entitled the occupant of such property (and other owners of the Conti system whose names are set out in the bill and of a limited number) to the free use of such adjacent sewer. That property was not the rem dealt with by the act of the Legislature or proceeding thereunder, it was the bonds of the city which were made the subject thereof. And the property right of such owner or successors in the right could not in any way be involved in the proceeding in rem taken under the statute to validate the issue or issues of bonds and ordinances relating to them. Such rights could only be adjudicated and concluded by a proceeding to which such owners were parties and given a hearing that amounted to due process.
The rule of res adjudicata that obtains in this court (Crowson v. Cody, 215 Ala. 150, 110 So. 46; Stewart v. Burgin,219 Ala. 131, 121 So. 420; Cobbs v. Norville, 227 Ala. 621,151 So. 576; Fidelity-Phenix Fire Ins. Co. of New York v. Murphy,231 Ala. 680, 681, 166 So. 604) is not to be applied as against Otto, his grantor, and those similarly situated.
I am further of the opinion that in the exercise of the police power, the municipality by ordinances not arbitrary or discriminatory may fix a (1) reasonable service water rate and charge, and (2) also that for the use of the sewer, that may be enforced by the usual and appropriate procedure for the collection of such charges.
I join in the reversal of the cause, and in the other respects in which the decree of the circuit court is affirmed, as stated in the opinion.
GARDNER, BOULDIN, and FOSTER, JJ., concur in the foregoing. *Page 489